Citation Nr: 0602837	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran's hearing loss is not attributable to any 
injury or disease during active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for bilateral hearing loss.  He maintains that 
his current hearing difficulties can be attributed to 
acoustic trauma in service.  Among other things, he says he 
had a bazooka explode next to him during 1952, causing loss 
of hearing since that time. 



I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of a December 2003 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his hearing loss claim, and of his and VA's respective duties 
for obtaining evidence.  The letter also requested that he 
send any medical reports he had.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the December 2003 notice was, in fact, sent 
before the RO issued its initial unfavorable decision on the 
veteran's hearing loss claim in April 2004.  Accordingly, 
there is no issue in this case with respect to the timing of 
the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  He has been afforded a VA audiology 
examination in connection with the current appeal, and a 
medical opinion has been obtained as to the likelihood that 
his hearing loss can be attributed to his period of active 
military duty.  His service medical records have been 
obtained.  A search was made for treatment reports for 
hearing loss from the VA Medical Center in Kansas City, 
Missouri, but no such records were found.  He stated that he 
consulted a Dr. Robert Parker of North Kansas City, Missouri, 
during the 1960s concerning his hearing loss, but Dr. Parker 
is now deceased with no information provided as to where his 
patient records may have been stored.  The veteran has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured.  No further 
development action is necessary with respect to this 
particular claim.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the veteran's service medical records do 
not contain any evidence of a hearing loss.  The earliest and 
only objective evidence of hearing loss consists of the March 
2004 examination by a VA audiologist at the Kansas City VA 
Medical Center conducted in connection with the present 
claim.  The audiologist noted that the veteran's primary 
responsibility in service was truck driving and periodic 
operation of heavy equipment, which was not consistent with 
exposure to hazardous noise levels.  It was also noted that 
he had an extensive post military history of noise exposure 
during his career as a farmer, and that he was an avid hunter 
until 1969.  Following his examination of the veteran, and 
review of his claim file, the examiner concluded it was not 
likely that the veteran's hearing loss resulted from acoustic 
trauma during military service.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran and his wife assert that his difficulties with 
hearing loss have existed since service and can be attributed 
to acoustic trauma in service, the record does not establish 
that either of them have the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  As noted above, 
the veteran's hearing loss was not diagnosed or objectively 
manifested during service or for many years thereafter.  The 
available evidence indicates that he had post-service 
exposure to noise, and the only medical opinion to address 
the matter of etiology consists of the report from the VA 
audiologist, referenced above, who has opined that it is not 
likely that the veteran's hearing difficulties were 
precipitated by acoustic trauma during military service.  
Under the circumstances-given the lack of objective evidence 
of hearing loss until many years after service, the evidence 
of post-service noise exposure, and the uncontradicted 
medical opinion from the VA audiologist-the Board must 
conclude that the greater weight of the evidence is against 
the claim.  Service connection for hearing loss is therefore 
denied.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


